Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 1 of 10 PagelD #:97 AU

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

“Trine LL. Downs

 

 

 

(Enter above the full name
of the plaintiff or plaintiffs in
this action)

Case No: 1s 1 9- Ca -0 I2lol

(To be supplied by the Clerk of this Court)

 

VAICCE: of Loltm
Elizabeth Sco ++

 

 

 

Janiw Johnsen y
Sony € Lond FILED

Riley Kog £128

 

 

JAN 2 9 202°

 

(Enter above the full name of ALL THOMAS G. BRUTON
defendants in this action. Do not CLERK, U.S. DISTRICT COURT

use "et al.")

CHECK ONE ONLY: AMENDED COMPLAINT

Va COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983
U.S. Code (state, county, or municipal defendants)

COMPLAINT UNDER THE CONSTITUTION ("BIVENS" ACTION), TITLE
28 SECTION 1331 U.S. Code (federal defendants)

OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Il.

a
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 2 of id Gb Pos

2ol

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Plaintiff(s):
A. Name: [nak U ' Downs

 

 

 

B. List all aliases: pre
GC, Prisoner identification number: rf A
Di Place of present confinement: Pf ae

 

E. Address: ISI10l brant S treet ‘ Lo fon, [ l 0419

(If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
number, place of confinement, and current address according to the above format on a
separate sheet of paper.)

Defendant(s):
(In A below, place the full name of the first defendant in the first blank, his or her official

position in the second blank, and his or her place of employment in the third blank. Space
for two additional defendants is provided in B and C.)

A. Defendant: Clizabeth Scott
Title: [A (loge of Ds ltm LWillag« Aolnein is rector
Place‘of Employment: —_|// If Og e 0 4 Def[tm
B. Defendant: Janice Johnsen
Title: Dr chor of Adminis trabve Seritess
Place of Employment: (Atlage of Deltw
C. Defendant: Sty £ Lloydinr
Title: Dicecty -_ Water~ Departmunt
Piscnof Bapioyanante PPS ae of Dolby

(If you have more than three defendants, then all additional defendants must be listed
according to the above format on a separate sheet of paper.)

 

 

2 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
a

D Delendant !

_ Kileg teas

se: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 PageG CWO PageIN #99

Ts Dalendants Cod

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Te ager Vl lage oO Dolan
‘a___ Place _of Emplesinent_! Villas Hage ct De Hep
Seite af - _

pf " ne = Wi
wt i .

 
z
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 4 of! 1b bY Ad Mor

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

I. List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
court in the United States:

A. es eicass and dp ao number De Wns ys. VY! | lage 0 f
Gev (2b

B. Approximate date of filing lawsuit: Novem ber 2h, 20\¢

G, List all plaintiffs (if you had co-plaintiffs), including any aliases:
frina_{| , Downs

 

 

 

D. ist all defendant Cli 2eleth Scott, Jeunice Joms on ,
Ye Londen, Riley Rogers, Vil lage 6f Del ten

 

 

E. Court in which the lawsuit was filed (if federal court, hart 4 the district; if state court,

name the county): IN loythun ishict © (lines. “ast Divisim

FE. Name of judge to whom case was assigned: m vd g Paco Id

 

 

G. oe claim made:__ Yio ati of Cons tihibinl | Ug ht
dve Proless violation of Givi | Lg Afs

 

H. Disposition of this case (for example: Was the case dismissed? Was it appealed?
Is it still pending?): fill pending

 

 

I. Approximate date of disposition: Diet regi VG 4. {Oe} 2020
Lin En owyw aiSpo e/tionl date

IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

3 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 5 of fexkgdin sede

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IV. Statement of Claim:

State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statutes. If you intend to allege a number of related claims, number and set forth

each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
if necessary.)

“The Village of Doltr has fravdvlertly Aitled MY fos done
Sinee the fast Ail m Alzo}2. Charging me lum

a4 2420.16 palanee that hoot nog b do yitte pee
altomt and _¢imtinued fo clo & a ct parc

a Lraudutort: habe ites if All Witt a 6 ref. tot I 23.23
fl began Speaking but Publicly a gasnst the Village
of De lip fraudutent p: Hing Practicns , “As time _tmbin veel
other {lage of Dotter ‘ualer Corruption Was 0x Postel
ike the Amount of a pproxiamet ly kmillirwmm owed

tor water fo tHe City of ' (icego avd Sir] lion owecl

to Home wud Despasel Dn Wiwl2ol4 alt
the Uilloge of Peitm Roard pLeting whone | aololnssid
the Mayor in regards lo the Wweler departinert
lomupho 2x pistd at the mnechirng thet night, i ales
Saledd durita CHHZRNS addeoss Prat | uaosclel have
a Ayah ico pisted about bil they are billing
Friwdul eof ly tn phe pater” dopurtmont in ‘Doli, A
loel t een My water Services yas Jepminatd

Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
xm
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 6 of 1d hes £163 fo

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

here woeS ho Shot oft hetice Sent when hl Water—
was chuot ofl gm 9/2as/acia, “Thece wes ns
Shut off now sent Mm 4/ } 72019 when my
water ues Shut off, There nas yo Sh of £
notiee Sent — 1°/30]2019 yhen water wes
Shek off /Vo dve protege 55 Was GIVEN On
Lihaco £ bho 3 Sucre water Was Set oll £,
/ wes _donied dyccussing my bil) bl cavse J Filed
imPplainhs with Yb plop” [egal cab ties, The
Attorney bavitet /Minais , /nSpactor Contr! Cook Canty
pd tho FRI Orlavcl Put bec, Lihon pf-tenvts
jee _mode to deuss roy hill on £/22/ 20/9 pe fi ce
Were talled Unworrarkd «bron Lwert to AScuSs
My Atl amd Shukol'? oo 4/26/2019 Police weer
Crt d Un wernnkel anol a false Polia pe port Wad
Erle hy & tale SoH, Elveg hath Gott also ctterpteal
FO get an _restrainity order _vlvch woe deriod bi the
bowns ta Markham, Minas. The Village of Del
Dlico weeo used to sntmidale mom W25/20/9 anol
WMawiz01d.  assistenee with wake Sut abe
threvgh Public aks ard Village o€ Dott
Cdn styohin.

5 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
26
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 7 of 10 peob DMs #:103 fo

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Deka her 50) AOIG Waker Wes Shak tft with
Ling billows ¢ of Aelty fytle Ggwkre phat
/ hod po biltery ol Spu be WM Which | was
dyverthorged . the Village ot Dol & On Erwecl
to dony om rt dy2 Process nti ( 4 Covet
Oder fo it pat (uy pill hy (2/23 [20(4-
In tho reli wilt Elraa bet Scat, Sony Ldrdam
dnd aye von. Hus GL clontal Cole CAMS PO
bittva andl was fold /wenlad have fo Vy
| 000.00 Mat was not owed, (nh Covet '/1¢/2020
Village of Delhm Attorey eephey denied
all _reg vests by He judgo 9 (eg arols fy tHe
H |, 000: 00 104 ULst with Putt kno wed ge Hat the
[Aflage ot Dolfr dle; not Gite qe Process.
“Terowation of yaler hes Cavsed Airaneal hors ups
because of loss of employnt Gallirg (n blCavce
Waker shit -of€ with ho prurnsbtrechim / have hal
to Mive te my grénolmotrors fo get ater ge
take a Shower and also get pater from pw gh Los.
/ had to bet food thon (havnt uber (’ sully
Cock at favre and My heme was pot able
to be than on cani tity Ua a 1°/30/2014 - '/24/26z0

 

 

 

 

 

 

 

 

 

 

 

 

 

5 Revised 9/2007

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case db REEEA ROEM BEML IE ud BE LS O LR ACG PAIR Clon Gol ROPAR if 104

LOOZ/6 PASIATY S

 

 

okpwd op rAfIW UR4fayt 79 reaTT7] Jdr-X0) meee
IPS PUGS PITMDY HTT] SWAT
an] Tyr YY OyisHts hu ge Bang wits
Fr tos d Fo oul Pry uy WI IAS) WAN id
A hYRY? A prOpep vey QO SPAUII4UA) U4 | UT
Fo PROT FLL AP OPE TITY Fa
Pp ety Ta Aayy FN Q) FE[T]e] AAD
[ET Toe HUIS OV SoS TVD WC
Fo THOTT WCE BINT OPIS Po
“rape FAT ATS aod hyeuadag TW plates
of Tye ou per FT el J? Ih ITV] ay
‘TASI/) Dbvsnd t 7S? 99 SIO AY) SMOPWA
af Pras Cong felt, OTOY sap iS
rays ar hay POY Vora rR TAAIW
puvoy Uys ar Jo rb in 0 €0€ 1G eer
UO “OVP J? 1°) AQ) you FT? OY OMTI AD
jue FAYOU JIA 7nd pa?) On soy Up] of 9
2 fo 71) vt. AD SIVA) uyoh CF 7) pu
SIO IVFLD ) TIPS FY bars muy 40 gp ree] 1
parrypv oD “ONY G FITAAT 9D Wf TPYIY PPI puv
SUD 24 LL US Pua pas amDy | PMO Lan? [IYO Juul mT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Uono8s yey) BdUdJaJaJ pue }eaus |eUONIppe ue Yee asead ‘uonoes ANY JO} aoeds jeuoIppe peau Nod Jy]

43qeLrrb|
CASA hob MEVERS OBI OGM OSE ud BEL SL UALZR PAGER AlohPEROAAR iff 105

LOOZ/6 PPSIADA S

 

 

 

 

 

 

 

 

 

 

 

 

 

nun psad p02 Pr pe ssa oP jou

SIYbIL [1A10 JO prav bes Sip po bul ]i¢ prarnpmm4
A~nf Aa} SAYS yoy jew MAD AGF 47F ry Ww
ru m4 JUNO) Dep £9 Unzpweuof U/ rout (Y  puo
fur re poo pun fount vat} vy hil) iq J yond QO +}

sy bas Vs mpapH4y “Aun sUmbslod yo I)1!/) ay |
‘SA gSPr0 JO LVUD AI pun UAW FAAS AAI PIS ) PY

 

 

 

 

 

 

 

‘SUIS I OW) AYpy PDs uO) 1S MLA 49 Fnm Swany Uy Usp) VO

 

Aas omy Anu ypMy al 47 a/ fa uss) VAA DY pur
ADAPVIUA) frvof?!)0 p04 SX24 | O7 Dp g > }1I/) 74]

 

[uoyoas yey) SouaiajaJ ue jaays jeuONIppe ue Yee aseajd ‘uojoas ANY JO] soeds jeuoNIppe pasu NOK 4\]

AATL AI]
Case: 1:19-cv-07266 Document #: 18 Filed: 01/29/20 Page 10 of 10 Pagk4 #1707 Z© fo

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Vv. Relief:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite

in “overpayments woud like He Covet fe grant~ 2 534,06

would ‘Ike the Covet fo grant clenwges in te

Gmourt pf 50,0000 Cgeh fox Plaigh€t and _tvwoe_mner
Childre a a total of (50,000.00.  Furifiye dameges Granel
(nthe Gmeéurt of 50,000.00 fram tu Village of Dofltm
The ifieqal Satoff withavt Netia fos Cavced hwdspie fram
logset. emplaynent? of Hu ~Peblifimer end miner thildren. Injwnepve
Aeolian from Village o€ DEAN emeurg prepady wi Hort notice

VI. _ The plaintiff demands that the case be tried by a jury. YES A NO

CERTIFICATION

By signing this Complaint, I certify that the facts stated in this
Complaint are true to the best of my knowledge, information and
belief. I understand that if this certification is not correct, I may be
subject to sanctions by the Court.

Signed this 249 day of Janvany. 202-0

fe 4 Weune

(dignature of plaintiff or plaintiffs)
rina _L, Dowals

(Print name)

 

 

 

(I.D. Number)

 

/S1 Ol Grant Street , Loltm, IZ
C0419

(Address)

 

6 Revised 9/2007
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
